DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation “the liquid flow direction of the hidden cavity, the liquid flow direction corresponding to the direction of flow of a liquid inside this cavity when it is open onto the tread surface.” As the direction of flow of a liquid inside the cavity depends on both the orientation of the cavity in the tread (i.e. circumferentially extending, axially extending, etc.) and the direction of the rotation of the cavity, it is unclear as to which direction corresponds to the “liquid flow direction” of the cavity, rendering the claim indefinite. For examination purposes, the “liquid flow direction” of the cavity has been interpreted to mean the extending direction of the cavity.
Claims 4-9 are also rejected as depending upon claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wuest (WO 2014001069).
Regarding claim 1, Wuest discloses [Figure 2] a tread for a car or truck tire having a total thickness capable of being worn away during running, the tread having, in the new state, a tread surface adapted to come into contact with a roadway when running, the tread comprising an incision 1 having a second section 7 (hidden cavity) of increased width below the tread surface, configured to form a new groove opening onto the tread surface after a predetermined amount of partial wear, said second section 7 (hidden cavity) able to be in the shape of a triangle, oval, circle, or rectangle in cross-section [Wuest, Paragraph 0025]. In the case of the cross-section being a rectangle, the second section 7 (hidden cavity) comprises two opposite lateral walls connected together by a bottom radially towards 1 has constrictions 8 (fine ribs) that run the radial length of the incision 1, including on the second section 7 (hidden cavity), therefore also on the crown part of the second section 7 (hidden cavity). The height of these constrictions 8 (fine ribs) extend radially towards the inside of the second section 7 (hidden cavity) from the crown part. Further, Wuest discloses [Figure 2] the constrictions 8 (fine ribs) radially along the height of the incision 1, and therefore extend transversely to the extending direction of the incision 1 (and therefore the cavity) when the second section 7 (hidden cavity) increases in width, normal to the extending direction of the cavity, forming an angle of 90° with the extension direction of the incision 1 (and the cavity), falling within the claimed range of at least equal to 40°, as well as teaching distance b1 of from 0.4-2.5 mm, and a distance b1E of from 0.1-1 mm [paragraphs 0030-0033], where the claimed rib height is (b1-b1E)/2, leading to a range of greater than 0 to 1.2 mm, overlapping the claimed range. Accordingly, it would have been obvious to one of ordinary skill in the art to use a rib height of from greater than 0 to 1.2 mm as being disclosed by Wuest. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP at 2144.05 citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 4, Wuest discloses [Figure 2] the constrictions 8 (fine ribs) radially along the height of the incision 1, and therefore extend transversely to the extending direction of the incision 1 (and therefore the cavity) when the second section 7 (hidden cavity) increases in width, normal to the extending direction of the cavity, forming an angle of 90° with the extension direction of the incision 1 (and the cavity), falling within the claimed range of at least equal to 40°.
Regarding claim 5, Wuest discloses [Figure 2] the second section 7 (hidden cavity) continued radially as far as the tread surface in the new state by an incision 1 (specifically by the narrower first section 6 of the incision 1).
8 (fine ribs) continuing along the radial extent of the incision 1, including along the sides of the second section 7 (hidden cavity), therefore continuing on the walls delimiting the second section 7 (hidden cavity).
Regarding claims 8-9, Wuest discloses [Figure 2], as described above, the constrictions 8 (fine ribs) continue for the radial extent of the second section 7 (hidden cavity), therefore the maximum length of constriction 8 (fine rib) extension along the walls is the radial height of the second section 7 (hidden cavity). The radial height of the second section 7 (hidden cavity) is between 2 mm to 11 mm [Wuest, Paragraph 0028], falling within the claimed range of at least equal to 1.5 mm and at most equal to 3 mm.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wuest as applied to claim 5 above, and further in view of Hyeun-Gen (CN 102079223A).
Regarding claim 6, Wuest teaches that the second section 7 (hidden cavity) has a greater width b2 than the width of the first section 6 (abstract), but does not specifically disclose that the upper part of the hidden cavity comprises, on each side of the sipe, a flat face inclined at an angle greater than zero and at most equal to 45 degrees. Hyeun-Gen discloses [Figures 1-6] a flow path tube 3 (hidden cavity) being polygonal in shape, comprising, on each side of the sipe, a flat face inclined at an angle greater than zero, said angle being measured with respect to a direction parallel to the transverse direction. It is of note that any flat face would inherently form two angles with respect to the transverse direction. One of ordinary skill in the art would reasonably expect the smaller angle (of Figure 6) would be less than 45° as Figure 6 suggests an angle of approximately 30° (See annotated Figure 6 below for clarity). It would have been obvious to one of ordinary skill in the art at the time of the invention to use a hidden cavity shape as taught by Hyeun-Gen in the tire of Wuest as a known hidden cavity shape with the predictable result of being a functional hidden cavity.

    PNG
    media_image1.png
    403
    491
    media_image1.png
    Greyscale

Annotated Figure 6 [Hyeun-Gen]

Response to Arguments
Applicant’s amendments and arguments with respect to the rejection of claim 4 under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of claim 4 under 35 U.S.C. 112 has been withdrawn. 
Applicant’s amendments and arguments with respect to the prior art rejections of the claims over Hyeun-Gen and Croissant have been fully considered and are persuasive.  The prior art rejections of the claims over Hyeun-Gen and Croissant have been withdrawn. 
Applicant's arguments with respect to the rejection of claim 2 under 35 U.S.C. 112 have been fully considered but they are not persuasive. It is specifically noted that the amendment to claim 1 incorporating the features of claim 2 did not address the indefinite feature.
Applicant's arguments with respect to the prior art rejections over Wuest have been fully considered but they are not persuasive. Applicant argues that Wuest does not teach the amended 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	November 3, 2021

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
November 5, 2021